Citation Nr: 1730358	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel












INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2016 decision, the Board denied service connection for tinnitus and remanded the hearing loss rating claim for additional development.  

The Board also remanded the Veteran's claim of entitlement to special monthly compensation (SMC) to the RO for the issuance of a statement of the case (SOC).  Thereafter, the RO issued the Veteran an SOC in regard to this claim in June 2016.  As the Veteran did not file a substantive appeal, no appeal has been perfected for this claim.  38 C.F.R. § 20.302.


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no worse than level IV hearing loss in his right ear and level V hearing loss in his left ear.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Board notes that the Veteran's claim was remanded to afford him another VA examination in March 2016.  The Veteran was scheduled by VA for another audiological examination in February 2017, however, he failed to attend or provide an explanation for his absence.  It appears that the notice of the examination was mailed to the Veteran's then-current mailing address.  As the Veteran did not show good cause for his failure to report to the examination, the Board will decide the claim based on the evidence of record.  See 38 C.F.R. § 3.655(b).  See also Turk v. Peake, 21 Vet. App. 565, 570 (2008) (appeals from the original disability rating assigned are "original compensation claims" as set forth in § 3.655(b)).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables contained in 38 C.F.R. 
§ 4.85, DC 6100.

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The Veteran seeks an initial rating in excess of 10 percent for his service-connected bilateral hearing loss.  In this regard, in August 2009, the Veteran submitted a statement in connection with his service connection claim in which he reported having difficulties due to his hearing loss, including during his career in sales.  That same month, the Veteran's spouse submitted a statement reporting that the Veteran has difficulty hearing her to the extent that she must scream at him for him to hear her.  During the course of the appeal, no specific contention has been made, including by the Veteran's former representative, other than a general one that a higher initial rating is warranted.

A June 2010 VA audiologic evaluation was afforded to the Veteran which showed pure tone thresholds, in decibels, as follows:

June 2010

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
25
45
60
60
47.5
LEFT
25
45
60
70
50

The average pure tone threshold was 47.5 in the right ear and 50 in the left ear.  Speech discrimination revealed scores of 74 percent in the right ear and 72 percent in the left ear.  It was noted that the hearing loss affects the Veteran in all situations without hearing aids.

The results correspond to level IV hearing loss in the right ear and level V hearing loss in the left ear.  When combined, the results reflect a 10 percent disabling evaluation for the Veteran's hearing loss.  38 C.F.R. § 4.85.  The findings do not show an exceptional pattern of hearing impairment and, thus, 38 C.F.R. § 4.86 is not applicable.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

VA treatment records show that the Veteran has complained of hearing difficulty.  In a March 2012 VA Medical Center audiology consultation record, the Veteran reported that he felt like his bilateral hearing loss had increased in severity.  However, VA treatment records do not contain evidence sufficient to warrant a higher rating.  The July 2010 VA examination report remains the most probative evidence as to the severity of the Veteran's hearing loss.  While some time has passed since then, VA's duty to assist was frustrated by the inability to schedule a more recent examination.

In consideration of this evidence, the Board finds an initial rating in excess of 10 percent is not warranted at any point during the appeal for the Veteran's bilateral hearing loss.  The hearing testing of record shows that the Veteran's hearing loss is correctly evaluated as 10 percent disabling.  

The Board has considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for a higher initial rating for bilateral hearing loss, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, a higher initial rating is not warranted.


ORDER

An initial rating in excess of 10 percent for bilateral hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


